    Case 19-01009          Doc 47     Filed 10/21/20 Entered 10/21/20 18:55:50                Desc Main
                                        Document     Page 1 of 3


                          THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                    )        In Chapter 7
                                                          )
STEVEN D. ZARLING,                                        )        Case No. 18-bk-35437
                                                          )
                     Debtor.                              )        Honorable David D. Cleary
                                                          )
                                                          )
LINDA NELSON,                                             )
                                                          )
                  Plaintiff,                              )        Adv. Case No. 19 AP 01009
         v.                                               )
                                                          )
STEVEN D. ZARLING,                                        )
                                                          )
                  Defendant.                              )

                         PLAINTIFF’S WITNESS LIST AND EXHIBIT LIST

         Plaintiff Linda Ne ls
                             on, b y h e r attorne ys
                                                    , Rob e rt R. Be njam in and Care n A. Le de re r of Golan

Ch ris
     tie Taglia LLP, re s
                        p e ctfully s
                                    ub m itsth e following W itne s
                                                                  sLis
                                                                     t and Ex h ibit Lis
                                                                                       t for th e

e vide ntiary h e aring s
                        e t for Nove m b e r 18, 2020:

                                                 Witness List

    A.        Witnesses who will be called to testify:

              1. Linda Ne ls on
                 Ph one No.:        (630) 549-4758
                 Em ailAddre s   s: citygirl60634@gm ail.com
                 Sub je ct Matte r: Th e Plaintiff will te s
                                                           tify asto h e r p e rs  onal knowle dge of th e
                                    factual alle gationsin h e r Com p laint, h e r knowle dge of De b tor’s
                                    atte m p tsto avoid p aying th e Judgm e nt, h e r knowle dge of th e
                                    factual alle gationsand argum e ntsin th e Motion for Judgm e nt on
                                    th e Ple adings.

              2. Ste ve n Z arling
                 Ph one No.:        (630) 745-7757
                 Em ailAddre s   s: tap e r002@aol.com
                 Sub je ct Matte r: Th e De b tor ise x p e cte d to te s
                                                                        tify asto h isPe tition and Sch e dule s
                                                                                                               ,
                                    h isAns   we r to th e Adve rs ary Com p laint, and h isargum e ntsin
                                    op p os ition to th e Motion for Judgm e nt on th e Ple adings  .
   Case 19-01009        Doc 47       Filed 10/21/20 Entered 10/21/20 18:55:50                  Desc Main
                                       Document     Page 2 of 3


   B.      Witnesses who may be called to testify:

           1. Gary Z arling
              Ph one No.:
              Em ailAddre s   s:
              Sub je ct Matte r: Th e De b tor’sb roth e r ise x p e cte d to te s
                                                                                 tify asto h isre ce ipt of th e
                                 De b tor’sW orke rsCom p e ns      ation Proce e dsand th e Unide ntified
                                 Fundsasalle ge d in th e Motion for Judgm e nt on th e Ple adings        ,
                                 including any trans   fe rsof th e s  am e to or for th e b e ne fit of De b tor
                                 in de fraud of De b tor’scre ditors    , including Plaintiff.


           2. Je annine Z arling

               Ph one No.:
               Em ailAddre s   s:
               Sub je ct Matte r: Th e De b tor’sm oth e r ise x p e cte d to te stify asto th e De b tor’s
                                  living arrange m e nts , including re nt, unide ntified incom e , b oat
                                  owne rs h ip, gifting h ab its
                                                               , and s   im ilar m atte rs
                                                                                         .


                                                Exhibit List

EX HIBIT 1: V oluntary Pe tition for Re lief unde r Ch ap te r 7 of Title 11 of th e Bankrup tcy Code ,

Bankrup tcy Sch e dule s
                       , and State m e nt of FinancialAffairs

EX HIBIT 2: De b tor’sAm e nde d Bankrup tcy Sch e dule s

EX HIBIT 3: De b tor’sAm e nde d State m e nt of FinancialAffairs

EX HIBIT 4: Adve rs
                  ary Com p laint Ob je cting to Dis
                                                   ch arge

EX HIBIT 5: Ans
              we r to Plaintiff’sCom p laint Ob je cting to De b tor’sDis
                                                                        ch arge

EX HIBIT 6: Linda Ne ls
                      on’sMotion for Judgm e nt on th e Ple adings

EX HIBIT 7: Re s
               p ons
                   e to Linda Ne ls
                                  on’sMotion for Judgm e nt on th e Ple adings

EX HIBIT 8: Linda Ne ls
                      on’sRe p ly in Sup p ort of Judgm e nt on th e Ple adings
                                                                              .

EX HIBIT 9: Face b ook p rintout of De b tor’sDe ce m b e r 21, 2018 p os
                                                                        t

GROUP
EX HIBIT 10: Face b ook p rintoutsof De b tor’sAugus
                                                   t 31, 2018, Se p te m b e r 25, 2018, and
             Octob e r 7, 2018 p os
                                  ts

EX HIBIT 11: Ch e cksp ayab le to Ste ve n Z arling totaling $39,810.82

                                                      2
   Case 19-01009        Doc 47     Filed 10/21/20 Entered 10/21/20 18:55:50            Desc Main
                                     Document     Page 3 of 3




EX HIBIT 12: Ste ve n Z arling’sb ank s
                                      tate m e ntsfrom Fifth Th ird Bank for p e riod of July 22, 2017
             to June 21, 2019.

GROUP
EX HIBIT 13: Corre s
                   p onde nce from Ste ve n Z arling to Linda Ne ls
                                                                  on re garding loan p aym e nts
                                                                                               .


Date d: Octob e r 21, 2020                             Re s
                                                          p e ctfully s
                                                                      ub m itte d,

                                                       LINDA NELSON,
                                                       Plaintiff,

                                                       By: /s
                                                            /Caren A. Lederer____________
                                                             One of h e r attorne ys

Care n A. Le de re r (ARDC #6244631)
Rob e rt R. Be njam in (ARDC #0170429)
GOLAN CHRISTIE TAGLIA LLP
Attorne ysfor Plaintiff
70 W . Madis   on, Ste . 1500
Ch icago, IL 60602
P: 312-263-2300
F: 312-263-0939
cale de re r@gct.law
rrb e njam in@gct.law




                                                   3
